Citation Nr: 0812111	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-37 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in 
Atlanta, Georgia


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) healthcare system.




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran had active military service from February 1951 to 
September 1952.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2005 decision by the VA Health Eligibility Center 
(HEC) in Atlanta, Georgia, which informed the veteran that 
his application for enrollment had been denied.  

In his October 2005 substantive appeal (VA Form 9), the 
veteran requested a hearing at the local VA regional office 
(RO) before a Member, i.e., Veterans Law Judge of the Board 
(Travel Board hearing).  However, the veteran subsequently 
indicated in a November 2005 confirmation questionnaire that 
he was withdrawing his hearing request and wanted his appeal 
considered on the existing record.  See 38 C.F.R. § 20.704(e) 
(2007).


FINDINGS OF FACT

1.  The appellant does not currently have a service-connected 
disability, and he has no special eligibility attributes to 
qualify him for an improved priority group based on his level 
of income, other than priority group 8.

2.  The appellant's application for enrollment in the VA 
healthcare system was received after January 17, 2003.


CONCLUSION OF LAW

The appellant does not meet the basic eligibility 
requirements for enrollment in the VA healthcare system.  
38 C.F.R. § 17.36 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a veteran must be enrolled in VA's healthcare 
system as a condition for receiving medical benefits.  
38 C.F.R. § 17.36(a).  The Secretary of VA determines which 
categories of veterans are eligible to be enrolled, based 
upon enumerated priorities, with veterans who do not have any 
service-connected disabilities assigned the lowest priority, 
or category 8.  38 C.F.R. § 17.36(b).

Beginning January 17, 2003, VA enrolled all priority 
categories of veterans except those veterans in priority 
category 8 who were not in an enrolled status as of that 
date.  38 C.F.R. § 17.36(c).  A veteran may apply to be 
enrolled in the VA healthcare system at any time; however, 
the veteran who wishes to be enrolled must apply by 
submitting a completed VA application for health benefits to 
a VA medical facility.  38 C.F.R. § 17.36(d).

In this particular case at hand, the veteran applied for 
enrollment in VA's health care system after January 17, 2003.  
And based upon his status as a nonservice-connected veteran 
and the financial information provided, he was assigned to 
priority group 8.  He does not disagree with the date of 
receipt of his application, but essentially contends that it 
is improper to deny him health care benefits.

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the Secretary of VA is 
required to make an annual decision as to enrollment in VA's 
healthcare system.  Then, under Public Law No. 107-135, 
the VA Health Care Programs Enhancement Act of 2001, an 
additional priority category 8 was established.  
Subsequently, though, due to VA's limited resources, the 
Secretary made a decision to restrict enrollment to veterans 
in priority group 8 not already enrolled as of January 17, 
2003.  See 68 Fed. Reg. 2,670-73 (Jan. 17, 2003).  The 
veteran's application at issue was received after this date, 
indeed, he readily acknowledges as much.  And as a category 8 
veteran, he is ineligible for enrollment under the applicable 
regulation.

While the Board is sympathetic towards the veteran's 
situation, it is bound by the law, and its decision is 
dictated by the relevant statutes and regulations.  Moreover, 
although he does not allege statutory entitlement and, 
instead, claims what amounts to is entitlement on an 
equitable basis (i.e., a sense of fairness and his just due); 
the Board is without authority to grant benefits simply 
because it might perceive such a grant to be equitable.  See 
38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  

The Board also observes that "no equities, no matter how 
compelling, can create a right to payment [or a benefit] out 
of the United States Treasury that has not been provided for 
by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992).  

Where, as here, the law and not the evidence is dispositive 
of the issue before the Board, the claim is denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Moreover, the notice and duty to assist provisions of the 
Veterans Claims Assistance Act (VCAA) do not apply in these 
type cases.  See Manning v. Principi, 16 Vet. App. 534, 542-
543 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See 
also VAOPGCPREC 5-2004 (June 23, 2004).


ORDER

The claim seeking eligibility for enrollment in the VA 
healthcare system is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


